Citation Nr: 0517504	
Decision Date: 06/28/05    Archive Date: 07/07/05	

DOCKET NO.  03-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted a 30 percent evaluation 
for the veteran's service-connected (PTSD).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
intrusive memories, terrifying nightmares, sleep disruption, 
irritability, poor concentration and memory, hypervigilance, 
exaggerated startle response, avoidance, restricted affect, 
feelings of estrangement, and persistent suicidal ideation of 
such an extent as to result in total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The report of a May 2001 VA fee-basis examination reflects 
that the veteran reported recurrent and intrusive distressing 
recollections of his traumatic experience in Vietnam 
occurring almost every day.  He reported recurrent 
distressing dreams.  He also reported flashback episodes that 
occurred almost every day.  He reported panic attack symptoms 
of sweaty palms and tensing up.  He also reported shortness 
of breath.  These symptoms lasted approximately 10 to 15 
minutes.  He indicated that the symptoms could occur 
anyplace, but generally occurred when he was with people.  He 
reported 15 to 20 of them in the last month.  He reported 
avoiding thoughts, feelings, and conversations associated 
with traumatic events in Vietnam.  He also tried to avoid 
activities that would arouse recollections of those traumatic 
events.  He reported difficulty remembering certain names and 
instances relating to important aspects of the trauma.  He 
had markedly diminished interest or participation in 
significant activities.  He felt detached or estranged from 
other people.  He reported easy irritability and outbursts of 
anger.  He had difficulty concentrating and was 
hypervigilant.  He startled easily.  On mental status 
examination the veteran had average grooming and hygiene.  
His affect was mildly constricted.  He denied suicidal or 
homicidal ideation or intent.  His speech was fluent without 
pressure or retardation.  There was no loose associations, 
tangentiality, or circumstantiality.  He was oriented to 
person, time, place and purpose.  Recent and remote memories 
were intact.  His judgment and insight were good.  The 
diagnoses included PTSD and the Global Assessment of 
Functioning (GAF) was indicated to be 63.  

A June 2003 report of a VA psychiatrist indicates that the 
veteran was under his care for PTSD.  It indicates that he 
had followed the veteran continuously since January 2000.  It 
reflects that the veteran continued to reexperience traumatic 
events from the Vietnam war with hyperarousal and severe 
social avoidance.  The veteran's symptoms were chronic and 
severe including intrusive memories of combat, terrifying 
nightmares 2 or 3 nights per week, difficulty staying asleep, 
irritability, poor concentration and memory, hypervigilance, 
exaggerated startle response, attempts to avoid thinking or 
talking about the trauma as well as events or locations 
reminiscent of the trauma, restricted affect, feelings of 
estrangement and foreshortened future and persistent suicidal 
ideation.  It indicates that the veteran's symptoms were 
uncontrolled and had continued to worsen despite aggressive 
management with psychotherapy and psychotropic medications.  
It also indicates that the veteran was subject to frequent 
episodes of decompensation due to predictable and 
unpredictable stressors.  It was the psychiatrist's opinion 
that the veteran was disabled due to chronic and severe PTSD.  
The diagnoses included PTSD and the GAF was currently 
indicated to be 37 and 43 during the prior year.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV) indicates that a GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood such as neglecting 
family and being unable to work.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic Code 
9411 provides that a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

With consideration of the most recent medical evidence, 
together with the veteran's testimony during a personal 
hearing in August 2003 before the undersigned, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's symptoms more nearly approximate 
persistent delusions or hallucinations, persistent danger of 
hurting himself, intermittent inability to perform activities 
of daily living, grossly inappropriate behavior, and gross 
impairment in thought processes or communications as manifest 
by hypervigilance, exaggerated startle response, persistent 
suicidal ideation, restricted affect and feelings of 
estrangement, nightmares, intrusive memories, and continuing 
worsening of symptoms despite psychotherapy and psychotropic 
medications with frequent episodes of decompensation.  In 
resolving all doubt in the veteran's behalf, a 100 percent 
schedular evaluation is granted for the veteran's service-
connected PTSD under Diagnostic Code 9411.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 
et seq. (West 2002), became law.  Regulations implementing 
the VCAA have been published.  38 C.F.R. §§ 3. 102, 3.156(a), 
3.159, 3.326(a) (2004).  Inasmuch as the Board is allowing 
the maximum benefit of a 100 percent schedular evaluation, as 
was sought by the veteran, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.  




ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	JEFFREY SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


